
	

114 HR 4080 IH: Veterans Mental Health Accessibility Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4080
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Cartwright (for himself, Mrs. Napolitano, Mr. Connolly, Ms. Jackson Lee, Ms. Kelly of Illinois, Mr. DeFazio, Mrs. Kirkpatrick, Mr. Jones, Ms. Schakowsky, Ms. Esty, Ms. McCollum, Mr. Grijalva, Mr. Neal, Mrs. Bustos, Mrs. Capps, and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for unlimited eligibility for health care for
			 mental illnesses for veterans of combat service during certain periods of
			 hostilities and war.
	
	
 1.Short titleThis Act may be cited as the Veterans Mental Health Accessibility Act. 2.Unlimited eligibility for health care for mental illnesses for veterans of combat service during certain periods of hostilities and war (a)EligibilitySection 1710(e)(1) of title 38, United States Code, is amended by adding at the end the following new subparagraph:
				
 (G)Notwithstanding paragraphs (2) and (3), a veteran who served on active duty in a theater of combat operations (as determined by the Secretary in consultation with the Secretary of Defense) during World War II, the Korean conflict, the Vietnam Era, the Persian Gulf War, Operation Iraqi Freedom, Operation Enduring Freedom, or any other period of war after the Persian Gulf War, or in combat against a hostile force during a period of hostilities (as defined in section 1712A(a)(2)(B) of this title), is eligible for hospital care, medical services, and nursing home care under subsection (a)(2)(F) for any mental illness, notwithstanding that there is insufficient medical evidence to conclude that such illness is attributable to such service..
 (b)Effective dateSubparagraph (G) of section 1710(e)(1) of title 38, United States Code, as added by subsection (a), shall apply with respect to hospital care, medical services, and nursing home care provided on or after the date of the enactment of this Act.
			
